
	
		I
		111th CONGRESS
		2d Session
		H. R. 4562
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  temporary deduction for interest on unsecured credit card
		  debt.
	
	
		1.Short titleThis Act may be cited as the
			 Cash Back Reward Act of
			 2010.
		2.Temporary
			 deduction for interest on unsecured credit card debt
			(a)In
			 generalParagraph (2) of
			 section 163(h) of the Internal Revenue Code of 1986 (relating to disallowance
			 of deduction for personal interest) is amended by striking and
			 at the end of subparagraph (E), by striking the period at the end of
			 subparagraph (F) and inserting , and, and by adding at the end
			 the following new subparagraph:
				
					(G)any interest—
						(i)which is paid by
				an individual on unsecured credit card debt of the individual during taxable
				years beginning after December 31, 2009, and before January 1, 2011, and
						(ii)which is not
				otherwise allowable as a deduction under this
				chapter.
						.
			(b)LimitationParagraph
			 (4) of section 163(h) of such Code is amended by adding at the end the
			 following new subparagraph:
				
					(G)Dollar
				limitation on unsecured credit card debtThe amount of interest
				which may be taken into account under paragraph (2)(G) shall not exceed $5,000
				($10,000 in the case of a joint return) for any taxable
				year.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
